Citation Nr: 0110739	
Decision Date: 04/12/01    Archive Date: 04/23/01	

DOCKET NO.  00-118 10	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to specially adapted housing assistance or a 
special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from August 1958 to 
February 1959.  

This matter arises from a September 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, that denied the benefits 
now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


FINDINGS OF FACT

1.  The veteran's only service-connected disability is 
degenerative intervertebral disc disease evaluated as 
60 percent disabling; he also has been granted a total 
disability rating as a result of individual unemployability 
due to this disorder.  

2.  The veteran's service-connected degenerative 
intervertebral disc syndrome has not resulted in:  (a) the 
loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (b) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (c) loss or loss of use of one 
lower extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair; or (d) loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  

3.  The veteran is not entitled to compensation for a 
permanent and total disability which is due to blindness in 
both eyes with 5/200 visual acuity or less, or which includes 
the anatomical loss or loss of use of both hands.  


CONCLUSION OF LAW

The criteria for entitlement to specially adapted housing 
assistance or a special home adaptation grant are not met.  
38 U.S.C.A. § 2101 (West 1991); 38 C.F.R. §§ 3.809, 3.809a 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected disability 
entitles him to specially adapted housing assistance or a 
home adaptation grant.  More specifically, he contends that 
his service-connected degenerative intervertebral disc 
disease results in left leg paralysis, thereby entitling him 
to the benefits sought.  

Pursuant to 38 C.F.R. § 3.809, a Certificate of Eligibility 
for assistance in acquiring specially adapted housing under 
the provisions of 38 U.S.C.A. § 2101(a) may be extended to a 
veteran if he has a service-connected disability that results 
in; (1) the loss, or loss of use, of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (2) blindness in both 
eyes having only light perception, plus the anatomical loss 
or loss of use of one lower extremity, or (3) the loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (4) the 
loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  The term "preclude locomotion" means the 
necessity for regular and constant use of a wheelchair, 
braces, crutches, or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  See 38 C.F.R. § 3.809(d).  

Alternatively, pursuant to 38 C.F.R. § 3.809a, a Certificate 
of Eligibility for assistance in acquiring necessary special 
home adaptations may be issued to a veteran if the following 
requirements are met; (1) the veteran is not entitled to a 
Certificate of Eligibility for assistance in acquiring 
specially adapted housing under § 3.809 nor had the veteran 
previously received assistance in acquiring specially adapted 
housing under 38 U.S.C.A. § 2101(a), and (2) the veteran is 
entitled to compensation for permanent and total disability 
which (a) is due to blindness in both eyes with 5/200 visual 
acuity or less, or (b) has anatomical loss or loss of use of 
both hands.  

As previously noted, the veteran's only service-connected 
disability is postoperative degenerative intervertebral disc 
disease, evaluated as 60 percent disabling and held to be 
permanently and totally disabling.  During a VA physical 
examination conducted in January 1971, the examiner observed 
that the veteran was able to rotate both his right and left 
lower extremity, albeit with resultant back and hip pain.  In 
1974, his private physician noted that the veteran had been 
working as a prison guard, and was beaten about the neck and 
the back of the head during a prison riot in July 1973.  
Following this, he developed, among other things, left leg 
paralysis of unknown etiology.  In April 1974, the veteran 
underwent a disc excision for a herniated nucleus pulposus at 
L4 on the left.  Following surgery, the veteran was able to 
walk with good function in the left lower extremity.  The 
injuries sustained by the veteran during the prison riot also 
required fusion of the C5-C6-C7 vertebrae.  By February 1977, 
the veteran complained of constant pain between the shoulder 
blades, and he was unable to move his left arm without help.  
He also complained of numbness in the right leg and up the 
left leg.  He complained that he also was not able to move 
the left leg without help.  Sensory and motor functions of 
the lower extremities were markedly diminished at that time.  
The diagnosis was recurrent cervical pain, and postoperative 
status anterior cervical fusion and lumbar laminectomy and 
fusion.  

The appellate record indicates that the veteran experienced 
weakness of the left lower extremity prior to the injuries 
that he sustained in the prison riot in July 1973.  However, 
that weakness did not result in loss of use of the left lower 
extremity.  Instead, it appears that loss of use of the left 
lower extremity developed following the injuries sustained by 
the veteran during the July 1973 prison riot.  In addition, 
the record indicates that the veteran subsequently suffered a 
cerebrovascular accident in 1981 following revision of a 
right ventriculoperitoneal shunt that also had been 
necessitated by the injuries sustained during the July 1973 
prison riot.  

The foregoing illustrates that the veteran's service-
connected postoperative residuals of degenerative 
intervertebral disc disease have not resulted in the loss or 
loss of use of both lower extremities, blindness in both eyes 
along with the anatomical loss or loss of use of one lower 
extremity, loss or loss of use of one lower extremity 
together with residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair, or the loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  Instead, the record indicates that 
current weakness of the veteran's left upper extremity, as 
well as the history of periodic paralysis of the veteran's 
left lower extremity, resulted from injuries sustained during 
the prison riot in July 1973.  Accordingly, the criteria for 
entitlement to specially adapted housing assistance are not 
met.  See 38 C.F.R. § 3.809.

Alternatively, the veteran is not entitled to compensation 
for a permanent and total disability that is due to blindness 
in both eyes with 5/200 visual acuity or less, or that 
includes the anatomical loss or loss of use of both hands.  
Accordingly, the criteria for a special home adaptation grant 
pursuant to 38 C.F.R. § 3.809a also are not met.  

As a final matter, the Board notes that effective November 9, 
2000, the Veterans Claims Assistance Act of 2000 was signed 
into law.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
("the Act).  The Act sets forth requirements for assisting a 
claimant in developing the facts pertinent to his claim.  The 
Board finds that even though this law was enacted during the 
pendency of this appeal, and thus has not been specifically 
considered by the RO, there is no prejudice to the veteran in 
disposing of his appeal.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The veteran was provided adequate notice as 
to the evidence needed to substantiate his claim.  Moreover, 
the RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file, 
and there are numerous private medical records in the file.  
The veteran has been offered an opportunity to submit 
additional evidence in support of his claim, and he has done 
so.  In short, the duty to assist has been satisfied, as well 
as the duty to notify the veteran of the evidence needed to 
substantiate his claim.  


ORDER

Entitlement to both specially adapted housing assistance and 
a special home adaptation grant is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

